   Case 1:20-cr-00056-MN Document 5 Filed 06/23/20 Page 1 of 1 PageID #: 13




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE



UNITED STATES OF AMERICA                         )
                                                 )
          v.                                     )       Criminal Action No. 20-116M
                                                 )
ADRIAN WOOD,                                     )
                                                 )
                       Defendant.                )



                        NOTICE OF SUBSTITUTION OF COUNSEL

     Please withdraw the appearance of Assistant United States Attorney Jamie M. McCall as

attorney of record on behalf of the United States of America, and enter the appearance of Assistant

United States Attorney Christopher R. Howland.


                                                         DAVID C. WEISS
                                                         United States Attorney


                                                     By: /s/ Christophor R. Howland
                                                         Christopher R. Howland
                                                         Assistant United States Attorney
                                                         Hercules Building, 1313 N. Market Street
                                                         P.O. Box 2046
                                                         Wilmington, Delaware 19899-2046


Dated: June 23, 2020
